DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Cavallaro et al. (6,085,943).
Regarding claim 1, Bischof discloses a printing method to selectively deposit braze powders on a surface by applying the material as a paste by extrusion the braze powders thereby being deposited at one or more predetermined locations on the surface, the surface being discontinuous surface comprising surface regions separated by gaps (paragraph 0016, abstract).  Bischof discloses that the braze should not flow into the hollow regions (critical areas) because it would require extra steps to remove it (columns 3-4) and that the braze is applied to the surface (paragraphs 0011-0015).  Bischof also discloses that the braze material can be selectively placed at specific regions of the surface (paragraph 0020). This would indicate that the braze is not applied in the opening regions (defined by the hollow regions/holes).  

Bischof is open to applying the braze material in different ways. Cavallaro discloses a controllable liquid dispensing device that can be used for solder paste.  Cavallaro discloses that the system has an x,y gantry system and a controller and servomotor for controlling the location of the paste.  Cavallaro discloses applying the paste to specific areas and then moving to a different area.  Cavallaro discloses that the control system and the gantry are known in the art (column 4 line 30-column 9 line 46).    To one skilled in the art at the time of the invention it would have been obvious to use a known controller and gantry system with a dispensing device of Cavallaro to apply the braze material on Bischof because the nozzle allows the user to control the location and amount of material being applied to each location and would ensure that the desired amount is applied at the exact location required.  While Cavallaro does not specifically disclose a ‘pattern’, Cavallaro does disclose using a controller to control the location of the paste.   Therefore, it would have been obvious to follow the pattern of the surface of the workpiece when applying the material to ensure no excess paste gets into critical areas that would be damaged by braze. 

Regarding claim 6, Bischof discloses that the first component comprises part of an airfoil, a combustion liner, or a heat shield of a gas turbine engine (paragraph 0024).  
Regarding claim 7, Bischof discloses that the braze powder comprises a nickel-based braze alloy, a titanium based-braze alloy, or an iron-based braze alloy (paragraph 0013).  
Regarding claim 11, Cavallaro discloses that the extrusion is carried out at a temperature at or above a softening temperature and/or melting temperature of the flowable carrier (column 8 lines 17-26).  
Regarding claim 12, Bischof discloses after the extrusion, the filament cools and the flowable carrier solidifies, adhering the braze powder to the surface, thereby forming a prewet surface for diffusion bonding (paragraphs 0025-0029).  
Regarding claim 13, Bischof discloses a method of diffusion bonding comprising: the printing method of claim 12, further comprising assembling a first component comprising the prewet surface with a second component comprising a mating surface to form an assembly, the prewet surface contacting the mating surface; and exposing the assembly to a bonding temperature and a compressive force, thereby diffusion bonding the first component to the second component to form a monolithic third component comprising a bonded interface (paragraphs 0025-0029).  
Regarding claim 14, during the heating up of the component/workpiece during bonding, the component/workpiece would be heated between 160 C to 220 C prior to 
Regarding claim 15, since Bischof does not disclose heating during extrusion, it is the Examiner’s position that it is completed at room temperature. 
Regarding claim 18, in Bischof, the heating of the bonding material would inherently remove the flowable carrier and adhere the braze powder to the surface, forming a prewet surface for diffusion bonding, wherein heating the filament to remove the flowable carrier comprises pyrolyzing or vaporizing the flowable carrier.  
Regarding claim 20, Bischof discloses assembling a first component 16 comprising the prewet surface with a second component 12 comprising a mating surface to form an assembly, the prewet surface contacting the mating surface; and exposing the assembly to a bonding temperature and a compressive force, thereby diffusion bonding the first component to the second component to form a monolithic third component comprising a bonded interface (paragraphs 0017, 0029, figure 1).

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Cavallaro et al. (6,085,943) as applied to claim 18 above, and further in view of Liang et al. (4,475,959).
Regarding claims 8 and 17, Bischof does not disclose that the filament includes braze powder in an amount from about 50 wt.% to about 90 wt.%.  However, Liang discloses a brazing alloy paste that includes a nickel alloy and organic solvents (hydroxycellulose resin gel) to form a gel wherein the amount of brazing alloy is 60-95wt% (column 2 lines 22-32, claim 1).  To one skilled in the art at the time of the . 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Cavallaro et al. (6,085,943) as applied to claim 18 above, and further in view of Reid et al. (2017/0120362).
Regarding claims 9-10, Bischof does not disclose that the flowable carrier comprises a thermoplastic polymer.  However, Reid discloses a brazing material used for nickel-based brazing that uses a PVA polymeric binder (paragraph 0065).  To one skilled in the art at the time of the invention it would have been obvious to use a known binder such as PVA as stated by Reid as it allows the user to confer particular viscosity properties so as to enable dispensing of the material (paragraph 0065).  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Cavallaro et al. (6,085,943) as applied to claim 18 above, and further in view of Di (CN110524079A abstract).
Regarding claim 16, Bischof does not disclose the viscosity of the braze.  However Di discloses a silver-copper paste that is made to have a visocisty of 5000-50000 cP (abstract).   Since this appears to be before sintering, it is the Examiner’s position that this is at room temperature.  It is known to have a bonding paste within the .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Cavallaro et al. (6,085,943) as applied to claim 18 above, and further in view of Georgieva et al. (2015/0125281).
Regarding claim 19, Bischof discloses using a furnace, but does not disclose the heating is carried out in a vacuum or an inert gas atmosphere.  However, Georgieva discloses that diffusion brazing of joining superalloy components is often done in an isolated furnace under vacuum or with inert gas (paragraph 0006).  To one skilled in the art at the time of the invention it would have been obvious to use a well-known process for diffusion bonding because vacuum and inert gas prevents oxides from causing weaknesses in the joint.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-20 have been considered but are moot because the new ground of rejection applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735